              Case 2:16-cr-00038-MCE Document 455 Filed 12/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-00038-MCE
11
                                   Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
12                                                        IN GOVERNMENT’S NOTICE
                            v.
13
     SABER SHEHADEH, ET AL.,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s Motion

20 for Compassionate Release pertaining to defendant Saber Shehadeh, and the Government’s Request to

21 Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling
27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
             Case 2:16-cr-00038-MCE Document 455 Filed 12/14/20 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2 adequately protect the compelling interests identified by the government.

 3          IT IS SO ORDERED.

 4

 5 Dated: December 11, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
30    GOVERNMENT’S NOTICE
